Title: From George Washington to John Fitzgerald, 3 February 1798
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Mount Vernon 3d Feby 1798

Thursday next is the day on which the Stock holders in the Potomack Navigation, are summoned to meet, in George Town. I have been pressed to attend; and mean to attend, if the weather will permit, and no unforseen event happens to prevent it—and if you are not otherwise engaged will take a family dinner with you, on my way up, the preceeding day (Wednesday).
I wish, & hope that the meeting may be full, for the state of that business does, in my opinion, require serious attention; It would be very agreeable to me, therefore, to have some conversation with you & Colo. Gilpin previous to the meeting. Among other things to suggest a fit character to supply the place of Mr Lear, who is determined to withdraw from the place he at present fills. I am Your Affecte Servant

Go: Washington

